Case: 14-15708   Date Filed: 07/27/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15708
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:14-cr-00030-JRH-BKE-3



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

SAINTWAIN RONNIE ROBERTS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                             (July 27, 2015)

Before HULL, ROSENBAUM and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-15708     Date Filed: 07/27/2015   Page: 2 of 2


      Henry N. Crane III, appointed counsel for Saintwain Ronnie Roberts in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Roberts’s conviction and

sentence are AFFIRMED.




                                          2